         Case 2:20-cv-02161-RBS Document 18 Filed 08/31/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PARADISE CONCEPTS, INC., ET AL.               :
AND OTHERS SIMILARLY SITUATED                 :
                                              :       CIVIL ACTION
               v.                             :
                                              :       NO. 20-2161
THOMAS W. WOLF, ET AL.                        :

                                        MEMORANDUM


SURRICK, J.                                                                     AUGUST 31, 2020

        In response to the COVID-19 pandemic, Governor Tom Wolf and other Pennsylvania

state officials issued various orders and implemented programs to combat the spread of the virus.

Plaintiffs, three Pennsylvania businesses that were forced to close as a result of the orders,

contend that these government actions have infringed on their constitutional rights.

        Presently before the Court is Defendants’ Motion to Dismiss. For the following reasons,

the Motion will be granted in part and denied in part.

I.      BACKGROUND

        On March 19, 2020, in response to the COVID-19 pandemic, Defendant, Governor Wolf,

issued an executive order “regarding the closure of all businesses that are not life sustaining.”

(SAC ¶ 10 & Ex. A, ECF No. 4.) That same day, Defendant Rachel Levine, Secretary of the

Pennsylvania Department of Health, issued a similar order. (Id. ¶ 14 & Ex. B.) These orders

effectively closed all non-life sustaining businesses in Pennsylvania. (See id. ¶¶ 10-17 & Exs. A

& B.)

        The following day, Governor Wolf issued a press release explaining that non-life

sustaining business could seek a waiver from the March 19 business closure orders from the

Department of Community and Economic Development (“DCED”). (Id. ¶ 18 & Ex. C.) The
         Case 2:20-cv-02161-RBS Document 18 Filed 08/31/20 Page 2 of 10




press release provided that “a team of professionals at DCED [would] review each request and

respond based on the guiding principle of balancing public safety while ensuring the continued

delivery of critical infrastructure services and functions.” (Id. Ex. C.)

       Over 42,000 non-life sustaining businesses applied for waivers and nearly 7,000 were

granted, including a waiver for Governor Wolf’s family business, Wolf Home Products. (Id. ¶¶

22-23.) On April 3, 2020, before DCED had processed all of the waiver requests that it

received, Governor Wolf ended the waiver program. (Id. ¶ 24.) Governor Wolf, Secretary

Levine, and DCED Secretary Dennis Davin were responsible for enforcing and implementing

the waiver program. (Id. ¶¶ 25-26.)

       On April 28, 2020, Defendant Kalonji Johnson, Commissioner of the Pennsylvania

Bureau of Professional and Occupational Affairs (“BPOA”), issued “guidance for appraisers,

notaries, title companies, and home inspectors,” related to real estate transactions during the

pandemic. (Id. ¶ 27 & Ex. D.) According to this guidance, appraisers, notaries, title companies,

and home inspectors could operate regardless of the business closure orders, but only with

respect to homes that were under contract before March 18, 2020. (Id. ¶ 29.) The guidance also

permitted appraisers, notaries, title companies, and home inspectors to perform in-person

activities, such as showings, appraisals, and inspections, as long as the participants wore masks,

gloves, and foot coverings. (Id. ¶ 30.)

       Plaintiff Kenwood Pools operates a retail store in Levittown, Pennsylvania. It sells pool

and spa chemicals, filtration systems, heat pumps, gas heaters, pool toys, and maintenance

equipment. It also offers swimming pool services. (Id. ¶¶ 32-33.) Kenwood Pools complied

with the March 19 business closure orders, but eventually learned that two of its nearby

competitors, LA Pools and Spa and Leslie’s Pool Supplies and Service Repairs, had obtained

                                                  2
         Case 2:20-cv-02161-RBS Document 18 Filed 08/31/20 Page 3 of 10




waivers. (Id. ¶¶ 36-40.) Like Kenwood Pools, LA Pools and Leslie’s Pool Supplies operate

retail locations and sell pool products. (Id. ¶ 38.) Leslie’s Pool Supplies is three miles from

Kenwood Pools and LA Pools is 20 miles from Kenwood Pools. (Id. ¶ 40.) Despite the

similarities among these businesses, when Kenwood Pools attempted to obtain a waiver, its

request was denied without explanation. (Id. ¶¶ 41-42.)

       Plaintiff WIN Home Inspection, of Elizabethtown, Pennsylvania, also applied for a

waiver. Although WIN’s competitor, Trimmer Home Inspections, obtained a waiver, WIN’s

request for a waiver was denied. WIN and Trimmer are ten miles from one another and serve

the same customers. (Id. ¶¶ 43-47.)

       Plaintiff MQRE, a Philadelphia realtor, opted not to request a waiver because it thought

that doing so would be futile. It eventually learned, however, that another realtor, just blocks

away, received a waiver. (Id. ¶¶ 48-51.)

       Plaintiffs initiated this class action suit on May 5, 2020. (ECF No. 1.) On May 8, 2020,

they filed a Second Amended Complaint, alleging: (Count I) a violation of their substantive due

process rights, as guaranteed by the Fifth and Fourteenth Amendments; and (Count II) a

violation of their rights to equal protection, as guaranteed by the Fourteenth Amendment. (SAC

¶¶ 59-87.) On August 3, 2020, Defendants filed this Motion to Dismiss for lack of subject

matter jurisdiction and for failure to state a claim. (ECF No. 11.)

II.    DISCUSSION

       A.      Standard of Review

       In order to adjudicate a case, a federal court must have subject matter jurisdiction.

Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541-42 (1986). Defendants challenge this

Court’s subject matter jurisdiction, pursuant to Federal Rule of Civil Procedure 12(b)(1). “In

                                                 3
         Case 2:20-cv-02161-RBS Document 18 Filed 08/31/20 Page 4 of 10




evaluating a Rule 12(b)(1) motion, a court must first determine whether the movant presents a

facial or factual attack.” In re Schering Plough Corp., 678 F.3d 235, 23 (3d Cir. 2012). “In

reviewing a facial challenge, which contests the sufficiency of the pleadings, ‘the court must

only consider the allegations of the complaint and documents referenced therein and attached

thereto, in the light most favorable to the plaintiff.’” Id. (quoting Gould Elec. Inc. v. United

States, 220 F.3d 169, 176 (3d Cir. 2000)). “A factual attack, on the other hand, is an argument

that there is no subject matter jurisdiction because the facts of the case … do not support the

asserted jurisdiction.” Constitution Party of Pennsylvania v. Aichele, 757 F.3d 347, 358 (3d Cir.

2014). On a factual attack, the “court may weigh and ‘consider evidence outside the pleadings.’”

Id. (quoting Gould Elecs. Inc., 220 F.3d at 176).

        Although Defendants do not dispute any of the facts alleged by Plaintiffs, they point to

several articles and press releases regarding the course of the pandemic, including the gradual

reopening of Pennsylvania and Pennsylvania businesses since the March 19 business closure

orders. Indeed, as we indicate below, infra n.1, the essence of Defendants’ jurisdictional

argument is that because Plaintiffs are now free to operate their businesses, this matter is now

moot. We treat this argument as a factual attack. See Molina v. Pennsylvania Soc. Serv. Union,

392 F. Supp. 3d 469, 477-78 (M.D. Pa. 2019).

        With regard to Defendants’ assertion that Plaintiffs have failed to state a claim, “a

plaintiff must allege ‘enough facts to state a claim to relief that is plausible on its face’” to

survive a motion to dismiss pursuant to Rule 12(b)(6). New Jersey Carpenters & the Trustees

Thereof v. Tishman Const. Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A complaint has facial plausibility when

there is enough factual content ‘that allows the court to draw the reasonable inference that the

                                                   4
           Case 2:20-cv-02161-RBS Document 18 Filed 08/31/20 Page 5 of 10




defendant is liable for the misconduct alleged.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). When considering the sufficiency of a complaint on a 12(b)(6) motion, a court

“must accept all factual allegations in the complaint as true and draw all reasonable inferences in

favor of the plaintiff.” Id. (citing Phillips v. Cnty. of Allegheny, 515 F.3d 224, 231 (3d Cir.

2008)). The court should also consider the exhibits attached to the complaint and matters of

public record. See Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).

       B.      Substantive Due Process Does Not Protect Plaintiffs’ Business Interests 1

       Plaintiffs allege that they “have a protectable property interest in their right to earn a

living, right to operate their businesses free from arbitrary government interference and a right to

use their retail locations in a lawful manner.” (SAC ¶ 60.)

       The Fifth Amendment provides that “[n]o person shall … be deprived of life, liberty, or

property, without due process of law….” U.S. Const. amend. V. The Fourteenth Amendment


       1
          Mindful that subject matter jurisdiction is a “threshold issue” that should be addressed
before 12(b)(6) issues, Saleh v. Holder, 84 F. Supp. 3d 135, 138 (E.D.N.Y. 2014), we note that
subject matter jurisdiction is plausible here. The parties appear to agree that Plaintiffs are no
longer subject to the business closure orders, but they do not agree as to whether these changed
circumstances render this case moot, which in turn would strip us of subject matter jurisdiction.
See Molina, 392 F. Supp. 3d at 477-78. “It is well settled that the voluntary cessation of a
challenged practice does not deprive a federal court of its power to determine the legality of that
practice, if the conduct might reasonably be expected to recur.” People Against Police Violence
v. City of Pittsburgh, 520 F.3d 226, 231 n.2 (3d Cir. 2008). At this juncture, it appears that the
pandemic is likely to persist, such that government officials may issue similar closure orders in
the future to further combat the spread of COVID-19. Accordingly, at this stage of the litigation
(and of the pandemic), Defendants cannot meet their burden of establishing mootness due to a
change in Defendants’ conduct. See Molina, 392 F. Supp. 3d at 478 (citing Friends of the Earth,
Inc. v. Laidlaw Envmt’l Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)). For the same reasons, we
are not persuaded by Defendants’ assertion that Eleventh Amendment sovereign immunity bars
Plaintiffs’ claims because the claims pertain only to past conduct. See KM Enters., Inc. v.
McDonald, No. 11-5098, 2012 WL 4472010, at *10-11 (E.D.N.Y. Sept. 25, 2012) (collecting
cases holding that exception to sovereign immunity under Ex Parte Young applies where there is
a “threat of future enforcement”). The parties and Court may address these issues again as the
case and pandemic progress. See Fed. R. Civ. P. 12(h)(3).

                                                  5
         Case 2:20-cv-02161-RBS Document 18 Filed 08/31/20 Page 6 of 10




similarly provides that no state shall “deprive any person of life, liberty, or property, without due

process of law….” U.S. Const. amend. XIV. “Substantive due process is a ‘component of the

[Fourteenth Amendment] that protects individual liberty against certain government actions

regardless of the fairness of the procedures used to implement them.’” Wrench Transp. Sys., Inc.

v. Bradley, 340 F. App’x 812, 815 (3d Cir. 2009) (internal quotations omitted) (quoting Collins

v. City of Harker Heights, 503 U.S. 115, 125 (1992)).

       In a non-precedential decision, the Third Circuit in Bradley held that the “right to engage

in business” is “more similar to the type of intangible employment rights that [the court] has

rejected as not protected by substantive due process than the real property interests which can be

protected by substantive due process.” Id. (internal quotations omitted) (collecting cases). More

recent decisions by and within the Third Circuit have cited to this holding approvingly. See, e.g.,

Joey’s Auto Repair & Body Shop v. Fayette Cnty., 785 F. App’x 46, 50 (3d Cir. 2019) (noting

that “a substantive due process right to conduct business without zoning interference extends

beyond our precedent”); Saucon Valley Manor, Inc. v. Miller, 392 F. Supp. 3d 554, 571-72 (E.D.

Pa. 2019) (holding that “neither the right to operate a business nor the property interest in a

business license are ‘fundamental’ rights or property interests protected by substantive due

process”).

       Plaintiffs cite the Third Circuit’s decision in Piecknick v. Commonwealth for the

proposition that “[t]he right to hold specific private employment and to follow a chosen

profession free from unreasonable governmental interference comes within both the ‘liberty’ and

‘property’ concepts of the Fifth and Fourteenth Amendments.” 36 F.3d 1250, 1259 (3d Cir.

1994) (quoting Greene v. McElroy, 360 U.S. 474, 492 (1959)). This principle is distinguishable

from the holding in Bradley, and Bradley and Piecknick are not otherwise inconsistent with one

                                                  6
          Case 2:20-cv-02161-RBS Document 18 Filed 08/31/20 Page 7 of 10




another. Bradley addresses the right to operate a specific business. Piecknick is concerned with

“‘the right to work for a living.’” Id. (quoting Truax v. Raich, 239 U.S. 33, 41 (1915)). As

Piecknick explains, “‘[t]he Constitution only protects this liberty from state actions that threaten

to deprive persons of the right to pursue their chosen occupation. State actions that exclude a

person from one particular job are not actionable in suits … brought directly under the due

process clause.’” Id. (quoting Bernard v. United Twp. High Sch. Dist. No. 30, 5 F.3d 1090, 1092

(7th Cir. 1993)). “‘It is the liberty to pursue a calling or occupation, and not the right to a

specific job, that is secured by the Fourteenth Amendment.’” Id. (quoting Bernard, 5 F.3d at

1092).

         The business closure orders imposed temporary restraints on businesses. They did not

deprive any individuals of their right to pursue a particular line of work. See Greene, 360 U.S. at

492 (noting that the “revocation of security clearance caused [the] petitioner to lose his job …

and … seriously affected, if not destroyed, his ability to obtain employment in the aeronautics

field”). Moreover, even if there were a deprivation of one’s right to work, any deprivation was

temporary, and the case law strongly suggests that Substantive Due Process only extends to

situations in which there is some degree of permanence to the loss of liberty or property. See Six

v. Newsom, --- F. Supp. 3d ---, No. 20-877, 2020 WL 2896543, at *7 (C.D. Cal. May 22, 2020)

(holding that the right to earn a living “protects against ‘a complete prohibition of the right to

engage in a calling’ and not against brief interruptions to that pursuit” (quoting Conn v. Gabbert,

526 U.S. 286, 292 (1999))).

         For these reasons, we conclude that Plaintiffs’ claims concerning the right to operate a

business are not actionable in a Substantive Due Process claim.



                                                   7
         Case 2:20-cv-02161-RBS Document 18 Filed 08/31/20 Page 8 of 10




       C.      Plaintiffs’ Equal Protection Claim is Plausible

       Plaintiffs allege that Defendants violated their Fourteenth Amendment Equal Protection

rights by issuing waivers to Plaintiffs’ competitors, but not to Plaintiffs.

       The Fourteenth Amendment prohibits states from “deny[ing] to any person within [their]

jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV. Because Plaintiffs do

not allege membership in a historically disparaged class or group, they are proceeding on a “class

of one” theory. See Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (noting that the

“class of one” theory applies where “the plaintiff did not allege membership in a class or

group”). To state an equal protection claim under this theory, “a plaintiff must allege that (1) the

defendant treated him differently from others similarly situated, (2) the defendant did so

intentionally, and (3) there was no rational basis for the difference in treatment.” Hill v. Bor. of

Kutztown, 455 F.3d 225, 239 (3d Cir. 2006).

       Defendants assert that Plaintiffs cannot satisfy the rational basis element. “Rational basis

review is a very deferential standard” that can bet met “‘if there is any reasonably conceivable

state of facts that could provide a rational basis’ for the differing treatment.’” Newark Cab

Assoc. v. City of Newark, 901 F.3d 146, 156 (3d Cir. 2018) (quoting United States v. Walker, 473

F.3d 71, 77 (3d Cir. 2007)). To assess the rational basis element on a motion to dismiss, courts

typically consider defendants’ arguments in their motion in conjunction with the complaint. See

Hunters United for Sunday Hunting v. Pennsylvania Game Comm’n, 28 F. Supp. 3d 340, 348

(M.D. Pa. 2014); Cradle of Liberty Council, Inc. v. City of Philadelphia, No. 08-2429, 2008 WL

4399025, at *7 n.3 (E.D. Pa. Sept. 25, 2008). “[A]lthough ‘[t]he rational basis standard …

cannot defeat the plaintiff’s benefit of the broad Rule 12(b)(6) standard,’” Hunters United, 28 F.

Supp. 3d at 348 n.11 (quoting Montanye v. Wissahickon Sch. Dist., 327 F.Supp.2d 510, 520

                                                  8
              Case 2:20-cv-02161-RBS Document 18 Filed 08/31/20 Page 9 of 10




(E.D. Pa. 2004)), the Court must “‘apply the resulting ‘facts’ [from the complaint] in light of the

deferential rational basis standard.’” Id. (quoting Wroblewski v. City of Washburn, 965 F.2d 452,

460 (7th Cir. 1992)).

          Relying strictly on the pleadings, we cannot ascertain any reason why Plaintiffs were

treated differently from their nearby competitors. 2 Defendants argue that Kenwood Pools and

LA Pools had different business models and suggest that the two businesses’ in-person retail

operations were different in scope, but the allegations in the Second Amended Complaint cannot

be read to support that distinction. To the contrary, the only reasonable inference to be drawn

from the Second Amended Complaint is that nearly identical businesses were treated differently

under the waiver program.

          Accordingly, Plaintiffs’ Equal Protection claim is plausible.

III.      CONCLUSION

          We are skeptical of claims seeking to challenge emergency government action taken to

combat a once-in-a-century global health crisis. See South Bay United Pentecostal Church v.

Newsom, 140 S. Ct. 1613, 1613-14 (May 29, 2020) (Mem.) (Roberts, C.J., concurring) (noting

that when government officials “undertake[] to act in areas fraught with medical and scientific

uncertainties, their latitude must be especially broad” and “should not be subject to second-

guessing by an unelected federal judiciary” (internal quotations and citations omitted)).

However, our role in adjudicating this Motion is limited to determining whether Plaintiffs have

stated a plausible claim.




          2
              We disregard MQRE’s experience. As Plaintiffs admit, MQRE did not even apply for a
waiver.

                                                   9
        Case 2:20-cv-02161-RBS Document 18 Filed 08/31/20 Page 10 of 10




       For the foregoing reasons, Defendants’ Motion to Dismiss will be granted in part and

denied in part. An appropriate order follows.



                                                     BY THE COURT:



                                                     /s/ R. Barclay Surrick
                                                     R. BARCLAY SURRICK, J.




                                                10
